Name: 2009/462/EC: Commission Decision of 12Ã June 2009 derogating from point 1(d) of the Annex to Decision 2006/133/EC, as amended by Decision 2009/420/EC, as regards the date of application in relation to susceptible wood originating outside the demarcated areas (notified under document number C(2009) 4515)
 Type: Decision_ENTSCHEID
 Subject Matter: wood industry;  natural environment;  marketing;  trade;  European Union law;  international trade;  agricultural policy;  Europe
 Date Published: 2009-06-13

 13.6.2009 EN Official Journal of the European Union L 150/21 COMMISSION DECISION of 12 June 2009 derogating from point 1(d) of the Annex to Decision 2006/133/EC, as amended by Decision 2009/420/EC, as regards the date of application in relation to susceptible wood originating outside the demarcated areas (notified under document number C(2009) 4515) (2009/462/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the fourth sentence of Article 16(3) thereof, Whereas: (1) On 28 May 2009, the Commission adopted Decision 2009/420/EC amending Decision 2006/133/EC requiring Member States temporarily to take additional measures against the dissemination of Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al. (the pine wood nematode) as regards areas in Portugal, other than those in which it is known not to occur (2). That Decision introduced in Commission Decision 2006/133/EC (3), as from 16 June 2009, the obligation that susceptible wood packaging material not originating from the demarcated areas undergoes one of the approved treatments specified in Annex I to FAO International Standard for Phytosanitary measures No 15 and is marked according to Annex II to the said Standard before being moved from the demarcated areas to other areas in Member States or in third countries as well as from part of the demarcated area in which the pine wood nematode is known to occur to the part of the demarcated area designated as a buffer zone. (2) Wood packaging material is required for the transport of many goods of all kinds. However, until now the production and use of susceptible wood packaging material treated and marked in accordance with the Annexes I and II to FAO International Standard for Phytosanitary measures No 15 is not generalised in the Community. It appears in particular that not enough wood packaging material complying with the FAO International Standard for Phytosanitary measures No 15 can be made available at short time to cover the needs of the economic operators trading goods from Portugal to other Member States or third countries. (3) To avoid risks of disproportionate disruption of trade, it appears necessary to provide for a derogation as regards the date of application of the requirements set out in Decision 2006/133/EC, as amended by Decision 2009/420/EC, which refer to the obligation to treat and mark in accordance with Annexes I and II to FAO International Standard for Phytosanitary measures No 15 susceptible wood packaging material not originating from demarcated areas before moving it from the demarcated areas in Portugal to other areas. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Point 1(d) of the Annex to Decision 2006/133/EC, as amended by Decision 2009/420/EC, shall not apply to susceptible wood originating outside the demarcated areas. Article 2 This Decision shall apply from 16 June 2009 until 31 December 2009. Article 3 This Decision is addressed to the Member States. Done at Brussels, 12 June 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 135, 30.5.2009, p. 29. (3) OJ L 52, 23.2.2006, p. 34.